Title: To John Adams from William Tudor, Jr., 2 February 1817
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir, 
					Boston Feby 2 1817.
				
				An attack of rhumatism which has confined me to my room & kept me in such a feverish, irritable state as to be almost incapable of any thing, has alone prevented my writing to return my thanks for the few hints on the subject of the Jesuits; I hope Sir, you will be willing to continue the subject which has long appeared to me one of the most interesting in modern history. The peice you sent shall be published in the Number for March which will go to press this week. That Number closes the 4th Volume, and with it my responsability as Editor. I have conducted it two years gratis & have paid some small sums beside. I think this is my share. Of American patronage it may truly be said alienos fovens, suis neglectis—so long however as the is kept independent of any narrow sect in politics or religion, I shall feel a strong interest in its welfare and be a contributor when wanted—On the same principles I shall feel particularly flattered in its receiving any communications from you, and if your Ms. are sent to me, I will if you wish it copy them, so that the author will not be known.I have been constantly gratified in reading your most interesting letters to my Father, I hope you may continue them from time to time, so that they may form documents which will tell hereafter. Your account of the Impeachment of the Judges, was admirable, and give on paper probably the only authentic account of that event with all its circumstances which are highly picturesque. The valuable works you mention, the possession of which enabled you to produce authority to confirm those who wavered, in the decisive step, you proposed was indeed fortunate. They have never rendered a more important service. That blow struck the dagger into the heart of the system, and those who aimed it would be patriots or assassins as right or tyranny prevailed. It seems to have been in the civil contest, what the affair of Lexington was in the military.  If this letter is not very intelligible you must excuse it for I find my head is not very clear. I hope to get out in ten days, and if it is in my power will have the honour of paying my respects to you before I go to the Southward.—I am with the highest respect / your most obed. Sert
				
					W. Tudor jr.
				
				
					P.S. Will you next time you write to my Father express your opinion of “Pownals Administration of the Colonies,” and of its author?
				
			